[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S REQUEST FOR LEAVE TO AMEND
This is an action to recover damages for personal injuries arising out of an automobile accident. Plaintiff seeks to amend the complaint by adding a second count alleging a settlement agreement which was not honored. Defendant objects on the grounds that plaintiff should not be permitted to insert information regarding "confidential settlement negotiations" into the complaint.
Normally, offers of compromise of an action are not admissible in the original action against the party making them. See Tait and LaPlante's Handbook of Connecticut Evidence, 2d. Ed. 11.5.4(b) p. 336 and cases cited. Where there is a compromise of a disputed claim, the creditor may, on default, sue either on the original cause of action or on the contract of accord. 15 Williston, Contracts (3d Ed. Jaeger) 1848, cited with approval, Air-Care N.O. Nelson Co. v. Patchet, 5 Conn. App. 203,206 (1985) (Emphasis added). Our Supreme Court has stated that when a compromise has been arrived at, defendant cannot utilize a defense which would have been available in the original action. Azzdina v. Sons of Italy, 119 Conn. 681, 690
(1935).
We consider it inappropriate to join an action on a settlement with the original action, because this would present difficult and confusing questions of evidence at the trial.
Request to amend denied.
WAGNER, J. CT Page 6776